
	
		I
		112th CONGRESS
		1st Session
		H. R. 1723
		IN THE HOUSE OF REPRESENTATIVES
		
			May 4, 2011
			Mr. Posey (for
			 himself, Mr. Paul,
			 Mr. Westmoreland,
			 Mr. Issa, Mr. Webster, Mr.
			 Jones, Mr. Manzullo,
			 Mr. Miller of Florida,
			 Mrs. Hartzler,
			 Mr. Pitts,
			 Mr. Flores,
			 Mr. Gohmert,
			 Mr. Bartlett,
			 Mr. Pearce,
			 Mr. Gingrey of Georgia,
			 Mr. McCotter,
			 Mr. Luetkemeyer, and
			 Mr. Thompson of Pennsylvania)
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To permit certain current loans that would otherwise be
		  treated as non-accrual loans as accrual loans for certain
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Common Sense Economic Recovery Act of
			 2011.
		2.Treatment of
			 certain loans
			(a)In
			 generalFor purposes of
			 determining capital requirements or measuring capital of an insured depository
			 institution under section 38 of the Federal Deposit Insurance Act (12 U.S.C.
			 1831o) or any other provision of law or regulatory guidance, an insured
			 depository institution that would otherwise be required to treat a loan as a
			 non-accrual loan may treat such loan as an accrual loan, if—
				(1)the loan is
			 current;
				(2)during the previous 6-month period, no
			 monthly payment on the loan has been more than 30 days delinquent;
				(3)the loan is an
			 amortizing loan; and
				(4)the payments being
			 made on the loan are not being funded through an interest reserve
			 account.
				(b)Equality of
			 treatment for modified mortgage loansSubsection (a) shall apply
			 to modified mortgage loans, including those loans that meet the criteria for
			 troubled debt restructuring, to the same extent as non-modified mortgage loans,
			 as long as the modified mortgage loans also meet the requirements under
			 paragraphs (1) through (4) of subsection (a).
			(c)No additional
			 adverse treatmentWith respect to a loan held by an insured
			 depository institution and treated as an accrual loan by reason of subsection
			 (a), an appropriate Federal banking agency may not impose any additional
			 accounting requirements on such institution with respect to such loan compared
			 to the requirements that would otherwise have been placed on such institution
			 with respect to such loan if such loan were not being treated as an accrual
			 loan by reason of subsection (a), if the result of such additional requirement
			 would adversely impact the measurement of capital of the institution.
			3.Study
			(a)In
			 generalThe Financial
			 Stability Oversight Council shall conduct a study of how best to prevent
			 contradictory guidance from being issued by appropriate Federal banking
			 agencies to insured depository institutions with respect to loan
			 classifications and capital requirements.
			(b)ReportNot
			 later than the end of the 60-day period beginning on the date of the enactment
			 of this Act, the Financial Stability Oversight Council shall issue a report to
			 the Congress containing—
				(1)all determinations
			 and conclusions made by the Council in carrying out the study required under
			 subsection (a); and
				(2)legislative recommendations that the
			 Council believe will prevent contradictory guidance from being issued by
			 appropriate Federal banking agencies to insured depository institutions with
			 respect to loan classifications and capital requirements.
				4.DefinitionsFor purposes of this Act, the terms
			 appropriate Federal banking agency and insured depository
			 institution shall have the meaning given those terms, respectively,
			 under section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813).
		5.SunsetEffective after the end of the 2-year period
			 beginning on the date of the enactment of this Act, this Act shall cease to
			 have any force or effect.
		
